IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ROBERTO VALDEZ,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-2168

FLORIDA DEPARTMENT OF
CORRECTIONS,

     Appellee.
___________________________/

Opinion filed October 7, 2016.

An appeal from an order of the Leon County Circuit Court.
Charles A. Francis, Judge.

Roberto Valdez, pro se, Appellant.

Pamela Jo Bondi, Attorney General; Sean W. Gellis and William W. Gwaltney,
Assistant Attorneys General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., MAKAR and BILBREY, JJ., CONCUR.